Case 4:20-cv-00321 Document 17-2 Filed on 06/10/20 in TXSD Page 1 of 12




                       EXHIBIT 1
             Case
              Case4:20-cv-00321
                    4:20-cv-00321 Document
                                   Document17-2 Filed on
                                            16 Filed  on 06/09/20
                                                         06/10/20 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 12 of
                                                                                   of 512

                                      UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION


        DAN BUNKERING (AMERICA) INC.                     §
                                                         §
                   Plaintiff,                            §
                                                         §
                                                         §
                                                         §
        V.                                               §      CIVIL ACTION NO.: 4:20-cv-00321
                                                         §      IN ADMIRALTY, Rule 9(h)(C)
                                                         §
        SWIBER MARINE MEXICO, S.A. DE                    §
        C.V., RANGER OFFSHORE, INC.,                     §
        IN PERSONAM                                      §
        AND M/V SWIBER ADA IN REM                        §
                                                         §
        Defendants.                                      §

                                       VERIFIED AMENDED COMPLAINT

                   Dan Bunkering (America) Inc., files its Verified Amended Complaint against M/V Swiber

        Ada (“the Vessel”) in rem, Swiber Marine de Mexico, S.A. de C.V., and Ranger Offshore, Inc., in

        personam, stating an admiralty and maritime claim pursuant to Rule 9(h) of the Federal Rules of

        Civil Procedure and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims,

        and shows the following:

                                  I.     JURISDICTION, VENUE AND PARTIES

                   1.      Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the Federal

        Rules of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and

        Maritime Claims. Venue is also proper in this district in accordance with 28 U.S.C. §1391(b)(2)

        and (d) and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.




4842-4790-5471.1
               Case
                Case4:20-cv-00321
                      4:20-cv-00321 Document
                                     Document17-2 Filed on
                                              16 Filed  on 06/09/20
                                                           06/10/20 in
                                                                     in TXSD
                                                                        TXSD Page
                                                                             Page 23 of
                                                                                     of 512

                   2.     Plaintiff, Dan Bunkering (America) Inc. (“Dan Bunkering”) is engaged in the

         business of selling and supplying bunker fuel to vessels, and is incorporated under the laws of

         Texas, with its principal office at 840 Gessner, Suite 210, Houston, Texas 77024.

                   3.     Defendant, Swiber Marine de Mexico S.A. de C.V. (“Swiber”) is the owner of the

         Vessel, and is incorporated under the laws of Mexico, with its principal office at Calle 2 Ote. Mz.

         G Lt. 2, Puerto Pesquero, Ciudad del Carmen, Campeche 24129, Mexico.

                   4.     Defendant, M/V Swiber ADA, a Mexican flag offshore supply ship, IMO 9502154,

         Mexican flag (matricula 04023195324), registered in page No. 0082-CC-14 of the Mexican Maritime

         Registry Authority (Registro Publico Maritimo Nacional).1

                   5.     Defendant, Ranger Offshore, Inc. (“Ranger”) is a charterer and operator, and is

         incorporated under the laws of Texas, with its principal office at 10370 Richmond Ave, Houston,

         Texas 77042.

                   6.     Upon information and belief, the Vessel is or will soon be, within the jurisdiction

         of this Honorable Court.

                                               II.     FACTUAL BACKGROUND

                   7.     In the fall of 2018, Dan Bunkering entered into a bunker supply agreement with

         Ranger. Ranger ordered marine fuel from Dan Bunkering and failed to pay Invoice No. 61273 for

         $405,999.01.2 Pursuant to Bill of Lading No. 18/0075, on September 11, 2018, 80,600 gallons of

         fuel were delivered to and for the benefit of the Vessel.3

                   8.     Both Swiber and Ranger benefited from the marine fuel consumed by the Vessel

         ordered by Ranger and sold by Dan Bunkering.




         1
           Certificate No. 142/2020 issued by the Mexican Maritime Registry Authority (Registro Publico Maritimo
         Nacional) with the name of the Vessel, “Swiber ADA” and its registered owner Swiber Marine Mexico, S.A. de
         C.V. (Exhibit 1).
         2
           Invoice No. 61273 for $405,999.01. (Exhibit 2).
         3
           Bill of Lading No. 18/0075. (Exhibit 3).

                                                               2
4842-4790-5471.1
               Case
                Case4:20-cv-00321
                      4:20-cv-00321 Document
                                     Document17-2 Filed on
                                              16 Filed  on 06/09/20
                                                           06/10/20 in
                                                                     in TXSD
                                                                        TXSD Page
                                                                             Page 34 of
                                                                                     of 512

                   9.    Invoice No. 61273 for $405,999.01 remains outstanding, plus all applicable fees,

         interest, and costs.

                   10.   As a result of the foregoing, Dan Bunkering has a valid maritime lien against the

         vessel for the provision of necessaries.

                                             III.    RULE C ARREST

                   11.   Pursuant to Rule C of the Supplemental Rules for Admiralty or Maritime Claims

         and Asset Forfeiture Actions to the Federal Rules of Civil Procedure 46 U.S.C. § 31341, et. seq,

         Dan Bunkering has a maritime lien against the Vessel for the amount of $405,999.01 for provisions

         of necessaries, specifically marine fuel, to the Vessel at the request of and upon order of her owner,

         which may be enforced by the in rem seizure of the Vessel, pursuant to Federal Rules of Civil

         Procedure Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims and Asset

         Foreclosure Actions. Therefore, Dan Bunkering requests that process in due form of law,

         according to the practices of this Court is issued against the Vessel, her engines, machinery, tackle,

         apparel, equipment, rigging, and all other necessary appurtenances, and freight, etc.

                   12.   All the foregoing premises are true and correct and within the Admiralty and

         Maritime Jurisdiction of this Honorable Court.

                   WHEREFORE, Dan Bunkering (America) Inc. prays:

                   (1)   That process in due form of law, according to the practice of this Court in cases of

                   admiralty jurisdiction issue against the Vessel her engines, machinery, tackle, apparel,

                   equipment, rigging, and all other necessary appurtenances, and freight, etc., Swiber and

                   Ranger.

                   (2)   That a judgment be entered in favor of Dan Bunkering (America) Inc. against the

                   Vessel, her engines, machinery, tackle, apparel, equipment, rigging, and all other

                   necessary appurtenances, and freight, etc., and judgement in personam against Swiber and

                   Ranger;

                                                           3
4842-4790-5471.1
               Case
                Case4:20-cv-00321
                      4:20-cv-00321 Document
                                     Document17-2 Filed on
                                              16 Filed  on 06/09/20
                                                           06/10/20 in
                                                                     in TXSD
                                                                        TXSD Page
                                                                             Page 45 of
                                                                                     of 512

                   (3)   That the Court retain jurisdiction over the Vessel, within the District in order to

                   enter a judgment upon any decree in these proceedings;

                   (4)   That the “necessaries” provided by Dan Bunkering (America) Inc. declared to be a

                   valid and subsisting lien upon the Vessel, her engines, machinery, tackle, apparel,

                   equipment, rigging, and all other necessary appurtenances, and freight, etc., and all other

                   equipment and necessaries belonging and appurtenant thereto, which to the extent

                   permitted by applicable law is prior and superior to other potential interest, liens or claims

                   of any and all persons, firms or corporations whatsoever;

                   (5)   That Dan Bunkering (America) Inc. be awarded its attorneys’ fees and costs of this

                   action; and

                   (6)   That Dan Bunkering (America) Inc. be granted all such other and further relief as

                   equity, justice and the nature of this case will allow.

                   DATED this June 9, 2020.

                                                                 FOLEY GARDERE
                                                                 FOLEY & LARDNER LLP

                                                                 By: /s/ Anacarolina Estaba
                                                                 Peter A. McLauchlan
                                                                 State Bar No. 13740900
                                                                 Federal Bar No. 6370
                                                                 pmclauchlan@foley.com
                                                                 Anacarolina Estaba
                                                                 State Bar No. 24085298
                                                                 Federal Bar No. 964979
                                                                 aestaba@foley.com
                                                                 1000 Louisiana, Suite 2000
                                                                 Houston, Texas 77002-2099
                                                                 Telephone: (713) 276-5500
                                                                 Facsimile: (713) 276-5555

                                                                 ATTORNEYS FOR PLAINTIFF,
                                                                 DAN BUNKERING (AMERICA) INC.




                                                             4
4842-4790-5471.1
             Case
              Case4:20-cv-00321
                    4:20-cv-00321 Document
                                   Document17-2 Filed on
                                            16 Filed  on 06/09/20
                                                         06/10/20 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 56 of
                                                                                   of 512




                                     UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION


        DAN BUNKERING (AMERICA) INC.                    §
                                                        §
                   Plaintiff,                           §
                                                        §
                                                        §
                                                        §
        V.                                              §       CIVIL ACTION.: 4:20-CV-00321
                                                        §       IN ADMIRALTY, Rule 9(h)(C)
                                                        §
        SWIBER MARINE MEXICO, S.A. DE                   §
        C.V., RANGER OFFSHORE, INC.,                    §
        IN PERSONAM                                     §
        AND M/V SWIBER ADA IN REM                       §
                                                        §
        Defendants.                                     §


                                                  VERIFICATION


        Pursuant to 28 U.S.C. § 1746, I declare as follows:

        1.         My name is Jim Feldtskov Behbahani Jensen. I am over the age of 21, of sound mind,
                   and have never been convicted of a felony. I am the President and Managing Director for
                   Dan Bunkering (America) Inc., Plaintiff herein.

        2.         I have read the foregoing Verified Amended Complaint and know the contents thereof.

        3.         Based upon my own personal knowledge and upon documents and correspondence kept
                   in the ordinary course of business, the information contained therein is true and correct.

        4.         I declare under penalty of perjury under the laws of the United States of America that the
                   foregoing is true and correct.

        Executed this 8th day of June 2020.



                                                                ____________________________________
                                                                Jim Feldtskov Behbahani Jensen,
                                                                President and Managing Director




4851-6724-4479.1
Case
Case4:20-cv-00321
     4:20-cv-00321 Document
                   Document17-2
                            16-1 Filed
                                 Filedon
                                       on06/10/20
                                          06/09/20ininTXSD
                                                      TXSD Page
                                                           Page71of
                                                                  of12
                                                                     2




                       EXHIBIT 1
Case
Case4:20-cv-00321
     4:20-cv-00321 Document
                   Document17-2
                            16-1 Filed
                                 Filedon
                                       on06/10/20
                                          06/09/20ininTXSD
                                                      TXSD Page
                                                           Page82of
                                                                  of12
                                                                     2
Case
Case4:20-cv-00321
     4:20-cv-00321 Document
                   Document17-2
                            16-2 Filed
                                 Filedon
                                       on06/10/20
                                          06/09/20ininTXSD
                                                      TXSD Page
                                                           Page91of
                                                                  of12
                                                                     2




                       EXHIBIT 2
Case
 Case4:20-cv-00321
      4:20-cv-00321 Document
                     Document17-2
                              16-2 Filed
                                    Filedon
                                          on06/10/20
                                             06/09/20ininTXSD
                                                          TXSD Page
                                                                Page10 of 2
                                                                     2 of 12
Case
 Case4:20-cv-00321
      4:20-cv-00321 Document
                     Document17-2
                              16-3 Filed
                                    Filedon
                                          on06/10/20
                                             06/09/20ininTXSD
                                                          TXSD Page
                                                                Page11 of 2
                                                                     1 of 12




                         EXHIBIT 3
Case
 Case4:20-cv-00321
      4:20-cv-00321 Document
                     Document17-2
                              16-3 Filed
                                    Filedon
                                          on06/10/20
                                             06/09/20ininTXSD
                                                          TXSD Page
                                                                Page12 of 2
                                                                     2 of 12
